internal_revenue_service number release date index number -------------------------------- ---------------------------- --------------------------------------------- -------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-149785-04 date date - --------------------------------------------- ------------------------ ---------------------------------- ----------------------------------- legend legend ------------------------------------------------------------- ---------------------------------------------- -------------------------------------------------- ------------ ---------------------- taxpayer ------------------------------------------------------------------------------- parent state a place b place c period d period e system f law firm g month h year year ------------------------- -------------- -------------- -------------- ------------- ------- ------- -- ---- ---- ----- ----- ----- ----- ------- ------- --------- plr-149785-04 year year number s number t number u number v number w number x number y number z dear -------------------- on behalf of taxpayer a waiver under sec_101 and sec_7702 of the internal_revenue_code for number w life_insurance contracts the contracts that inadvertently failed to meet the requirements of sec_101 or sec_7702 as applicable subject_to taxation under part i of subchapter_l of the code taxpayer is organized and operated under the laws of state a and conducts insurance_business in place b taxpayer joins in the filing of a consolidated federal_income_tax return with parent and other eligible affiliates on an accrual accounting calendar_year basis a number of different policy forms some of the contracts were issued in year contracts issued before date were intended to comply with sec_101 by satisfying both the guideline_premium_limitation of sec_101 and f and the applicable_percentage requirements of sec_101 and f c contracts issued on or after that date were intended to comply with sec_7702 by both satisfying the guideline premium requirements of sec_7702 and falling within the cash_value corridor of sec_7702 periodic premiums the amount and the interval of the planned premiums are set forth the contracts are non-participating universal_life_insurance contracts issued on this responds to your letter dated date in which you requested the contracts provide for the payment of an initial premium and of planned taxpayer is a stock_life_insurance_company as defined in sec_816 and is plr-149785-04 on the policy specifications page of each policy however the contracts are flexible premium policies inasmuch as a policyholder may change the frequency of the planned periodic premiums increase or decrease the amount of the planned periodic premiums and make unscheduled premium payments all subject_to certain limitations for example taxpayer in the role of issuer of the contracts reserves the right to limit the number and amount of unscheduled premium payments that is the contracts provide that the issuer may refuse or refund any premium which would cause the sum of the premiums_paid to exceed the guideline_premium_limitation prescribed in sec_101 and sec_7702 whichever is applicable prior to month h of year taxpayer used a computed-based system the old system located in its administrative offices in place c to administer numerous aspects of its contracts including but not limited to compliance with the requirements of sec_101 and sec_7702 whichever was applicable for each taxpayer contract issued the old system computed a guideline_premium_limitation that was intended to be no greater than the guideline_premium_limitation prescribed in sec_101 and sec_7702 whichever was applicable specifically the old system compared the premiums_paid under each taxpayer contract with the guideline_premium_limitation for the contract on every policy anniversary in addition taxpayer had procedures in place that required a manual comparison of the premiums_paid under each contract with the guideline_premium_limitation for the contract at the time of a change to the contract that affected the guideline_premium_limitation if the amount of a premium received for a taxpayer contract together with the sum of the premiums previously paid under the contract exceeded the guideline_premium_limitation on the contract the old system generated an excess premium notice that identified the contract and warned of the payment of an excess premium under the contract more specifically the notice stated that excess premium had been paid with respect to the contract which identified it by policy number and set forth for that contract the following information with respect to the contract the sum of the premiums_paid the guideline_single_premium and the guideline_level_premium in period d taxpayer purchased a new administration system the new system that was designed to administer universal_life_insurance contracts and variable_universal_life_insurance contracts including their compliance with the applicable_requirements of sec_101 and sec_7702 after a period of testing the new system and training the numerous employees involved on various aspects of the system taxpayer began to administer newly issued life_insurance contracts on the new system however taxpayer continued to administer on the old system the taxpayer contracts that had been issued previously while it evaluated the steps and issues involved in converting the administration of these contracts to the new system taxpayer performed test runs and extensively trained the staff of the policyholder administration department in the home_office regarding the operation of taxpayer’s new system and taxpayer’s accompanying procedures prior to the conversion the as part of its planning for converting the taxpayer contracts to the new system in month h of year taxpayer converted the administration of the contracts plr-149785-04 policyholder service personnel in the home_office that worked with the old system were separate from the personnel in the home_office that worked with the new system at the time of conversion taxpayer had approximately number t individuals devoted to servicing policies administered on the old system and number s individuals devoted to the new system as part of the conversion process taxpayer trained all of the individuals that had been previously been devoted to the old system regarding the operation of taxpayer’s new system additionally taxpayer integrated the two groups in order to provide the individuals that had been working with the old system ongoing assistance with their transition working with the new system including compliance of the contracts with the applicable_requirements of sec_101 and sec_7702 from the old system to the new system the new system compared the premiums_paid under each taxpayer contract with the guideline_premium_limitation for the contract a when a premium was paid b when a bill was generated c at the time of a change to the contract that affected the guideline_premium_limitation and d on each policy anniversary the new system generated notices such as excess premium worksheets if it detected excess premiums when it performed guideline premium testing for example one of the worksheets that the new system generated was an excess premium worksheet for premium which was generated if the premiums credited to a taxpayer contract exceed the guideline_premium_limitation for the contract in addition to informing taxpayer’s policyholder service personnel that a specific taxpayer contract had excess premiums the various excess premium worksheets set forth information to enable responsible staff to determine what action needed to be taken with respect to the contract existence of taxpayer contracts with excess premiums the new system generated a report that identified all of the taxpayer contracts for which the new system had generated excess premium worksheets the new system also generated a daily report that provided a comprehensive listing of all taxpayer contracts that had errors including errors in the administration of sec_101 and sec_7702 initially the excess premium worksheets generated by the new system were processed by the staff of the policyholder administration department within the home_office these individuals were also responsible for processing other types of administrative errors eg incorrect identification of a beneficiary or an incorrect address for the owner subsequently taxpayer created the tax_administration department to improve the handling of tax-specific policyholder issues and transitioned responsibility for processing excess premium worksheets from the home office’s policyholder administration department to the tax_administration department after year only the tax_administration department processed excess premium worksheets hereafter personnel of the home office’s policyholder administration in addition to generating excess premium worksheets to notify employees of the upon receipt of an excess premium worksheet either physically or taxpayer’s procedures required excess premium worksheets generated by the plr-149785-04 department and the tax_administration department are referred to collectively as the policyholder service staff new system to be forwarded to the policyholder service staff who as noted above were required to process the worksheets in year in order to improve recordkeeping and reduce the potential for misplaced excess premium worksheets taxpayer started using system f the system taxpayer uses to maintain its policy files in electronic form to distribute the excess premium worksheets electronically to the policyholder service staff under system f procedures implemented in year after the new system generates an excess premium worksheet it is scanned to system f in a format that is similar to adobe pdf document system f then electronically delivers the excess premium worksheet to the e-mail in-basket of the policyholders service staff as a work item that must be completed electronically taxpayer’s procedures required the policyholder service staff to determine the amount of the excess premium by reference to the excess premium worksheet and data available on the new system the policyholder service staff was required to compare the premiums_paid set forth on the excess premium worksheet with the guideline_premium_limitation on the new system in order to determine the amount of the excess premium taxpayer’s procedures also required the policyholder’s service staff to reverse immediately that excess premium payment from the taxpayer contract the effect of this reversal was to restore the contract to the position it would have been in had the excess premium not been paid to process a reversal on the new system the policyholder service staff were instructed to input into the new system in a particular sequence specific items of information with respect to the contract identified on an excess premium worksheet this information included the policy number and the dollar amount of the premium reversed the procedures required the policyholder service staff after processing a reversal to check a certain data file on the new system that maintained information regarding the premiums_paid with respect to a taxpayer contract and a guideline_premium_limitation for the contract to verify that after the reversal the premiums_paid either equaled or were less than the guideline_premium_limitation investigate whether any of contracts failed to satisfy the applicable_requirements of sec_101 and sec_7702 taxpayer assembled an internal group of actuaries programmers the policyholder service staff and attorneys to participate in this investigation taxpayer also engaged law firm g to assist in this process premium limitations for taxpayer contracts were computed as part of this review taxpayer also verified the accuracy of the guideline premium limitations on the new system with respect to the taxpayer contracts in addition taxpayer reviewed the taxpayer in connection with another matter related to tax_administration began to taxpayer began its investigation by reviewing the manner in which the guideline following a conversion from the old system to the new system the investigative plr-149785-04 procedures it had in place for the policyholder service staff to process excess premium worksheets a number of contracts were identified that might not comply with the applicable_requirements of sec_101 and sec_7702 team requested the consultant for assistance the consultant was a computer programmer who had been previously engaged by taxpayer on a full time basis on a matter not directly related to the present waiver requests under sec_101 and sec_7702 specifically the consultant was asked to review the manner in which the new system generally compared the premiums_paid with the guideline premium limitations for the contracts and generated excess premium worksheets when excess premiums were paid for such contracts as a result of the consultant’s review of the new system the investigative team identified contracts that potentially did not comply with the applicable_requirements of sec_101 and sec_7702 further research and review of the new system by the consultant found in fact that a number of the potential failed contracts in fact did not comply with the applicable_requirements of sec_101 and sec_7702 since taxpayer continued to be uncertain regarding whether the remaining contracts identified as potentially failing to satisfy the applicable_requirements of sec_101 and sec_7702 did in fact fail to satisfy those requirements taxpayer engaged additional employees for the specific task of reviewing the policy files of all such contracts taxpayer started using system f to maintain such files electronically for contracts issued prior to that time taxpayer retained the existing paper files but new additions to policy records were stored under system f thus for contracts issued prior to the date taxpayer began using system f policyholder files consisted of both paper and electronic policy files in order to review the policy files for the contracts it was necessary to review the paper policy files the electronic policy files and various items of data and information stored on the new system and on the old system actuaries and the consultant the employees reviewed the policy files of number y contracts that have been identified as potentially failing to satisfy the applicable_requirements of sec_101 and sec_7702 as a result of the policy file review taxpayer determined that there were number x contracts that did not satisfy the applicable_requirements of sec_101 and sec_7702 out of the number z in-force universal_life_insurance contracts taxpayer administers taxpayer has concluded that the non-compliance certain of the contracts with the applicable_requirements of sec_101 and sec_7702 resulted from the following errors the result of the review and the additional analysis by the investigative team historically taxpayer maintained policy files in paper form in the period e with the assistance of the policyholder service staff one of taxpayer’s as described above taxpayer’s procedures required the policyholder service plr-149785-04 error staff to reverse immediately the excess premium payments identified by excess premium worksheets generated by the new system to execute such a reversal the policyholder service staff input into the new system in a particular sequence specific items of information with respect to a taxpayer contract identified on an excess premium worksheet as described such reversal restores a contract to a position it would have been in had the excess premiums not been paid the consultant has reviewed the computer records documenting the reversals performed by the policyholder service staff with respect to the contracts in this error category he determined that all reversals correctly reduced the premiums_paid for the contracts to an amount no greater than the guideline_premium_limitation for the contracts however the consultant also has determined that the manner in which the policyholder service staff were instructed to input the reversals into the new system had an unintended consequence if an excess premium was paid after the reversal an excess premium worksheet was not generated the policyholder service staff were not aware of this unintended consequence of the manner in which they input the reversal into the new system reversed a premium to then review the data files in the new system that stored information with respect to the premiums_paid and the guideline_premium_limitation for taxpayer’s contracts thus when the policyholder service staff reviewed those files for these contracts they correctly concluded that the action they had taken reduced the premiums_paid to an amount no greater than the guideline_premium_limitation however they did not realize that due to the manner in which they input the reversal into the new system the system would not generate an excess premium worksheet if an excess premium was subsequently paid as a result of this error when subsequent excess premium payments were made the new system did not generate excess premium worksheets identifying the excess premium payments and as a consequence the policyholder service staff were not aware that excess premiums had been paid this error resulted in number u of the contracts that failed an excess premium was credited to a taxpayer contract pursuant to taxpayer’s procedures such worksheets were delivered to the policyholder service staff taxpayer’s procedures required the policyholder service staff to reverse the excess premium payment identified by the new system pursuant to taxpayer’s procedures such excess premiums were then to be refunded to policyholders in reviewing the policy files of the contracts which failed taxpayer has discovered that the policyholder service staff in some instances failed to follow taxpayer’s procedures for processing as described the new system generated an excess premium worksheet when as described taxpayer’s procedures required the policyholder service staff who error taxpayer proposes to remedy the non-compliance of each contract which has plr-149785-04 excess premium worksheets taxpayer has discovered that in a few instances the policyholder service staff reversed an amount that was less than the excess premium taxpayer also has discovered that in all other instances the policyholder service staff failed to reverse the excess premiums altogether such errors by the policyholder service staff in following taxpayer’s procedures resulted in number v contracts which failed taxpayer has already modified the manner in which the new system administers the compliance of the contracts with the applicable_requirements of sec_101 and sec_7702 if a policyholder attempts to pay an excess premium under a contract other than a contract which has failed as described above the new system will automatically reject the payment credit it to a suspense_account for the benefit of the policyholder and generate a message identifying the contract and stating that the policyholder has attempted to pay an excess premium taxpayer’s procedures require that when such a message is produced the amount in the suspense_account be returned immediately to the policyholder hence under the new system as modified no excess premium can be accepted and credited under a contract other than a contract which has failed failed that is in force on the effective date of the requested waiver and under which the sum of the premiums_paid as of that date exceeds the guideline_premium_limitation as of that date by increasing the death_benefit payable under a contract which has failed or refunding to policyholders the amount of such excess with interest using rates at least as high as those applied for purposes of crediting interest to each contract’s cash_value or a combination of or date sec_101 requires the contract to satisfy either of two tests in order for the death_benefit to be excludable as the proceeds of a life_insurance_contract under sec_101 a guideline_premium_limitation set forth in sec_101 or a cash_value test set forth in sec_101 these requirements differ slightly from those applicable to contracts issued after that date but not in a manner material to this letter definition of the term life_insurance_contract for all purposes of the code to satisfy this definition a life_insurance or endowment_contract must be treated as such under the applicable law pursuant to sec_7702 contract must also either meet the cash_value_accumulation_test of sub sec_7702 or satisfy the guideline premium requirements of sec_7702 and fall within the cash_value_corridor_test of sec_7702 sec_7702 provides that a contract meets the cash_value_accumulation_test if by the terms of the contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium which would have to be paid at such time to fund future_benefits under the contract in general for contracts issued after date sec_7702 provides a in general for flexible premium life_insurance contracts entered into before sec_7702 provides that a contract meets the guideline premium the guideline_single_premium is the single premium at issue that is needed to sec_7702 provides that the term guideline_premium_limitation means plr-149785-04 requirements if the sum of the premiums_paid under such contract does not at any time exceed the guideline_premium_limitation as of such time as of any date the greater of a the guideline_single_premium or b the sum of the guideline level premiums to such date fund the future_benefits under the contract using the mortality and other charges specified in sec_7702 sec_7702 specifically provides the guideline_single_premium is based on i reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in the regulations do not exceed the mortality charges specified in the commissioners’ standard tables as defined in sec_807 as of the time the contract is issued ii any reasonable charges other than mortality charges which on the basis of the company’s experience if any with respect to similar contracts are reasonably expected to actually be paid and iii interest at the greater of an annual effective rate of or the rate or rates guaranteed on issuance of the contract the guideline_level_premium is the level annual equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured’s attained ages and with interest at the greater of an annual effective rate of or the rate or rates guaranteed on issuance of the contract sec_7702 the computational rules of sec_7702 and the definitions of sec_7702 apply for purposes of determining both the guideline single and guideline_level_premium sec_7702 allows the issuer days after the end of the policy year in which to refund the excess premiums as may be necessary to cure a failure pursuant to sec_101 and sec_7702 the secretary of treasury may waive a failure to satisfy the requirements of sec_101 or sec_7702 as applicable these waivers are granted if a taxpayer establishes that the statutory requirements were not satisfied due to reasonable error and that reasonable steps are being taken to remedy the error based on all of the facts law and arguments presented we conclude that the failure of the number w contracts to satisfy the requirements of sec_101 or sec_7702 as applicable is due to reasonable error taxpayer’s compliance system and procedures would if properly followed have prevented the errors described upon discovery of possible errors taxpayer timely reviewed its procedures discovered failures and requested a waiver of its errors finally taxpayer’s proposed method of correcting the errors is reasonable if premiums_paid exceed the guideline_premium_limitation sec_101 and the rulings contained in this letter are based upon information and we express no opinion as to the tax treatment of the contracts under the temporary or final regulations pertaining to one or more of the issues addressed this ruling is directed only to the taxpayer requesting it sec_6110 of plr-149785-04 provisions of any other sections of the code and the income_tax regulations that may be applicable thereto representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the code provides that it may not be used or cited as precedent in the ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2005_1 2005_1_irb_1 however when the criteria in section dollar_figure of revproc_2005_1 are satisfied a ruling is not revoked retroactively except in rare or unusual circumstances relevant being sent to taxpayer sincerely donald j drees jr acting chief branch financial institutions products pursuant to the power_of_attorney on file with this office a copy of this letter is a copy of this letter must be attached to any income_tax return to which it is s plr-149785-04
